

CONSENT AND SIXTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT


THIS CONSENT AND SIXTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into as of September 2, 2008, by and among SMF
Energy Corporation, a Delaware corporation and successor-by-merger to Streicher
Mobile Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a
Delaware corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation
("H & W" and, together with SMF and SSI, collectively, "Borrower"); and Wachovia
Bank, National Association, a national banking association and
successor-by-merger to Congress Financial Corporation (Florida) ("Lender").


RECITALS


A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated September 26, 2002 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement"). The Obligations under (and as defined
in) the Loan Agreement are guaranteed by Streicher Realty, Inc., a Florida
corporation ("Guarantor").


B. The parties hereto desire to amend the Loan Agreement upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby severally acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1. Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Loan Agreement.


2. Borrower has requested that Lender consent to SMF's incurrence of unsecured
Subordinated Debt pursuant to one or more Convertible Promissory Notes dated on
or around September 2, 2008, in form and substance similar to the form of
Convertible Promissory Note attached hereto as Exhibit A with only such changes
as may be disclosed to and accepted by Lender in writing in its discretion,
executed by SMF in favor of certain investors (the "September 2008 Subordinated
Debt Issuance"). Lender hereby consents to the September 2008 Subordinated Debt
Issuance, provided that: (a) the proceeds of such Subordinated Debt shall be
fully funded and received by SMF on or prior to December 31, 2008, and shall be
used by Borrower exclusively for working capital purposes, (b) Lender shall have
received and approved, prior to the date that such Subordinated Debt is
incurred, copies of the proposed documents intended to evidence the September
2008 Subordinated Debt Issuance, with true, correct and complete copies of such
executed documents to be furnished to Lender promptly after execution, (c) such
Subordinated Debt shall be subject and subordinate to the payment of the
Obligations pursuant to Subordination Agreements in form and substance similar
to the form of Subordination Agreement attached hereto as Exhibit B with only
such changes as may be disclosed to and accepted by Lender in writing in its
discretion, (d) such Subordinated Debt shall otherwise be subject to the terms
of Section 9.9(e) of the Loan Agreement, and (e) the total aggregate principal
amount Borrower is allowed to receive under the September 2008 Subordinated Debt
Issuance and under the New Preferred Stock Issuance, as contemplated by (and as
defined in) that certain consent letter dated as of August 15, 2008, by Lender
to Borrower (the "August 2008 Consent Letter"), cannot exceed $1,500,000.


3. Subject to the satisfaction of each of the conditions precedent set forth in
this Amendment, the Loan Agreement is hereby amended by deleting Section 1.37 of
the Loan Agreement in its entirety and by substituting in lieu thereof the
following:


 
 

--------------------------------------------------------------------------------

 
"Interest Rate" shall mean, as to Prime Rate Loans, the rate of two and
three-quarters percent (2.75%) per annum in excess of the Prime Rate and, as to
Eurodollar Rate Loans, the rate of five and one-half percent (5.50%) per annum
in excess of the Adjusted Eurodollar Rate (based on the London Interbank Offered
Rate applicable for the Interest Period selected by Borrower as in effect two
(2) Business Days prior to the commencement of the Interest Period, whether such
rate is higher or lower than any rate previously quoted to Borrower); provided,
that, notwithstanding anything to the contrary contained herein, the Interest
Rate shall mean the rate of five and three-quarters percent (5.75%) per annum in
excess of the Prime Rate as to Prime Rate Loans and the rate of eight and
one-half percent (8.50%) per annum in excess of the Adjusted Eurodollar Rate as
to Eurodollar Rate Loans, at Lender's option, without notice, (a) either (i) for
the period on and after the date of termination or non-renewal hereof until such
time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (ii) for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Lender and (b) on the Revolving Loans at any time
outstanding in excess of the Borrowing Base or the Revolving Loan Limit (whether
or not such excess(es) arise or are made with or without Lender's knowledge or
consent and whether made before or after an Event of Default).


4. Borrower hereby ratifies and reaffirms the Obligations, each of the Financing
Agreements and all of Borrower's covenants, duties, indebtedness and liabilities
under the Financing Agreements.


5. To induce Lender to enter into this Amendment and to grant the accommodations
set forth herein, Borrower hereby acknowledges and stipulates that the Loan
Agreement and the other Financing Agreements executed by Borrower are legal,
valid and binding obligations of Borrower that are enforceable against Borrower
in accordance with the terms thereof; all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by Borrower); and the security interests and liens granted by Borrower in
favor of Lender are duly perfected, first priority security interests and liens.


6. To induce Lender to enter into this Amendment and to grant the accommodations
set forth herein, Borrower hereby represents and warrants to Lender that no
Default or Event of Default exists on the date hereof; the execution, delivery
and performance of this Amendment have been duly authorized by all requisite
corporate action on the part of Borrower and this Amendment has been duly
executed and delivered by Borrower; and except as may have been disclosed in
writing by Borrower to Lender prior to the date hereof, all of the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on and as of the date hereof.


7. In consideration of Lender's willingness to enter into this Amendment and to
grant the accommodations set forth herein, Borrower hereby agrees to pay to
Lender (i) a nonrefundable amendment fee (the "Amendment Fee") in the amount of
five thousand dollars ($5,000) in immediately available funds on the date
hereof, which shall be fully earned on the date hereof, and (ii) on demand, all
costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other Financing Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.


8. The effectiveness of the consent and amendment to the Loan Agreement set
forth in this Amendment is subject to the satisfaction of each of the following
conditions precedent, in each case in form and substance satisfactory to Lender:


 
-2-

--------------------------------------------------------------------------------

 
(a) Lender shall have received duly executed and delivered counterparts of this
Amendment from Borrower and Guarantor;


(b) Lender shall have received full payment of the Amendment Fee;


(c) Borrower shall have received all of the proceeds of the Subordinated Debt
contemplated by Section 2 of this Amendment, and Lender shall have received a
fully-executed original counterpart of each Subordination Agreement contemplated
by Section 2 of this Amendment with respect to such Subordinated Debt; and


(d) no Default or Event of Default shall exist or occur on the date hereof.


9. Upon the effectiveness of the consent and amendment set forth in this
Amendment, each reference in the Loan Agreement to "this Agreement,"
"hereunder," or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


10. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


11. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflict of
laws principles.


12. Except as otherwise expressly provided in this Amendment, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Financing Agreements, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


13. This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto.


14. To induce Lender to enter into this Amendment and to grant the
accommodations set forth herein, Borrower hereby releases and forever discharges
Lender and each and every one of its directors, officers, employees,
representatives, legal counsel, agents, parents, subsidiaries and affiliates,
and persons employed or engaged by them, whether past or present (hereinafter
collectively referred to as the "Lender Releasees"), of and from all actions,
agreements, damages, judgments, claims, counterclaims, and demands whatsoever,
whether liquidated or unliquidated, contingent or fixed, determined or
undetermined, at law or in equity, which Borrower had, now has, or may at any
time have against the Lender Releasees, or any of them, for, upon or by reason
of any matter, cause or thing whatsoever to the date of this Amendment, whether
arising out of, related to or pertaining to the Obligations, the Financing
Agreements or otherwise, including, without limitation, the negotiation,
closing, administration and funding of the Obligations or the Financing
Agreements. Borrower acknowledges that this provision is a material inducement
for Lender entering into this Amendment and that this provision shall survive
the payment in full of all Obligations and the termination of all Financing
Agreements.


 
 
-3-

--------------------------------------------------------------------------------

 

 
To the fullest extent permitted by applicable law, each party hereto hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the day and year first
above written.





 
"LENDER":
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/ Pat Cloninger                                                     
Name: Pat Cloninger
Title: Director
     
"BORROWER":
 
SMF ENERGY CORPORATION
 
By: /s/ Michael S. Shore                                               
Name: Michael S. Shore
Title:   Senior Vice President & Chief Financial Officer
 
 
SMF SERVICES, INC.
 
By: /s/ Michael S. Shore                                               
Name: Michael S. Shore
Title:   Senior Vice President & Chief Financial Officer
 
 
H & W PETROLEUM COMPANY, INC.
 
By: /s/ Michael S. Shore                                               
Name: Michael S. Shore
Title:   Senior Vice President & Chief Financial Officer
   

 

 
 
 

--------------------------------------------------------------------------------

 
 
JOINDER


The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.
 



 
"GUARANTOR":


STREICHER REALTY, INC.,
a Florida corporation


By: /s/ Michael S. Shore                                               
Name: Michael S. Shore
Title:   Senior Vice President & Chief Financial Officer
 


 


 
Consent and Sixteenth Amendment to Loan and Security Agreement
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO
CONSENT AND SIXTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT




Form of Convertible Promissory Note


(See Attached)
 
 
 
 
 
 
 
 
 
 
 
Consent and Sixteenth Amendment to Loan and Security Agreement
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO
CONSENT AND SIXTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT




Form of Subordination Agreement


(See Attached)
 
 
 
 
 
 
 
 
 
Consent and Sixteenth Amendment to Loan and Security Agreement
 

--------------------------------------------------------------------------------

 
 